          Case 3:20-cv-00660-JWD-EWD                       Document 19           04/12/21 Page 1 of 6




                                  UNITED STATES DISTRICT COURT

                                  MIDDLE DISTRICT OF LOUISIANA

    TYLER J. TURNER
                                                              CIVIL ACTION
    VERSUS
                                                              NO. 20-660-JWD-EWD
    ASCENDIUM EDUCATION
    GROUP, ET AL.

                                             RULING AND ORDER

          This matter comes before the Court on the Motion to Dismiss (Doc. 4) filed by Defendants

Ascendium Education Group and Pioneer Credit Recovery, Inc. (collectively “Defendants”).

Plaintiff Tyler J. Turner (“Plaintiff”) opposes the motion. (Doc. 9.) Oral argument is not necessary.

The Court has carefully considered the law, facts in the record, and arguments and submissions of

the parties and is prepared to rule. For the following reasons, Defendants’ motion is granted.

However, Plaintiff will be given leave to amend the operative complaint to cure the deficiencies

outlined in Defendants’ motion.

     I.       Background1

          This suit arises out of the “wrongful garnishment” of Plaintiff’s wages. (Pet. ¶ 2, Doc. 1-

2.) Plaintiff acquired a loan from the Department of Education to finance his education at Southern

University Law School in Baton Rouge, Louisiana. (Id. ¶ 3.) Subsequently, Defendants garnished

his wages in an attempt to collect on the loan. (Id. ¶ 2.)

          According to the Petition, this wage garnishment is “unlawful and unauthorized” because

Defendants are “not allowed to institute garnishment proceedings in this state.” (Id. ¶ 7.) Plaintiff

further alleges that Defendants “engaged in fraud and ill practices in pursuing funds from


1
 On July 6, 2020, Plaintiff filed this suit in the 23rd Judicial District Court for the Parish of Ascension. (Pet., Doc.
1-2 at 1.) On October 2, 2020, Defendants removed the case to this Court. (Doc. 1.)
         Case 3:20-cv-00660-JWD-EWD               Document 19       04/12/21 Page 2 of 6




Petitioner that [are] not owed” and that the wage garnishment is invalid “as a result of the

fraudulent conduct of defendants.” (Id. ¶¶ 8–10.)

         Based on the above allegations, Plaintiff asserts claims for fraud and ill practices, wrongful

seizure/garnishment, conversion, and violations of the Louisiana Unfair Trade Practices Act. (Id.

¶¶ 8–13.) Plaintiff seeks damages and an injunction from this Court prohibiting his employer from

garnishing his wages “until this matter has been resolved.” (Id. ¶ 17.)

   II.      Parties’ Arguments

         Defendants assert that the Petition does not contain specific factual allegations to

sufficiently state any claim for relief. (Doc. 5 at 2.) Rather, the Petition consists only of legal

conclusions which are “entirely unsupported by any facts.” (Id. at 3.) Defendants represent that the

only two factual allegations included in the Petition—that Plaintiff obtained a loan and that

Defendants garnished his wages to collect on the loan—fail to support a finding that they engaged

in any misconduct. (Id.)

         Further, Plaintiff has not plead “a single fact, let alone facts stated with sufficient

particularity, to state a claim for fraud under Fed. R. Civ. P. 9(b).” (Id. at 5.) Defendants emphasize

that the Petition includes only conclusory legal allegations and no facts alleging the “who, what,

when, where, why and how” of any alleged fraud. (Id. at 4.) Thus, Plaintiff has failed to state any

claims against Defendants, much less a claim for fraud. (Id.)

         In opposition, Plaintiff argues that under Twombly, “once a claim has been stated

adequately, it may be supported by showing any set of facts consistent with the allegations in the

complaint.” (Doc. 9 at 1 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 563 (2007)).)

However, Plaintiff fails to state what, if any, facts contained in the Petition support the claims he

asserts against Defendants. (See id. at 1–2.)



                                                   2
          Case 3:20-cv-00660-JWD-EWD              Document 19        04/12/21 Page 3 of 6




   III.      Discussion

             A. Applicable Law and Analysis

          As will be discussed below, Plaintiff failed to substantively respond to any of the arguments

made in Defendants’ motion to dismiss, including that he failed to state any claim for relief. As a

result, Plaintiff has waived any argument to the contrary and the Court will dismiss all of Plaintiff’s

claims against Defendants.

          “The Fifth Circuit makes it clear that when a party does not address an issue in his brief to

the district court, that failure constitutes a waiver on appeal.” JMCB, LLC v. Bd. Of Commerce &

Indus., 336 F.Supp. 3d 620, 634 (M.D. La. 2018) (deGravelles, J.) (quoting Magee v. Life Ins. Co.

of N. Am., 261 F. Supp. 2d 738, 748 n. 10 (S.D. Tex. 2003)); see also United States v. Dominguez-

Chavez, 300 F. App’x 312, 313 (5th Cir. 2008) (“Dominguez has failed to adequately raise or

develop his due process and equal protection arguments in his appellate brief, and, thus, they are

waived.”); United States v. Reagan, 596 F.3d 251, 254 (5th Cir. 2010) (defendant’s failure to offer

any “arguments of explanation . . . is a failure to brief and constitutes waiver”).

          “By analogy, failure to brief an argument in the district court waives that argument in that

court.” JMCB, 336 F. Supp. 3d at 634 (quoting Magee, 261 F. Supp 2d at 748 n.10); see also

United States ex rel. Wuestenhoefer v. Jefferson, 105 F. Supp. 3d 641, 672 (N.D. Miss. 2015)

(citing Dominguez-Chavez, 300 F. App’x at 313; El-Moussa v. Holder, 569 F.3d 250, 257 (6th Cir.

2009) (“issues adverted to in a perfunctory manner, unaccompanied by some effort at developed

argumentation, are deemed waived. It is not sufficient for a party to mention a possible argument

in [a] skeletal way, leaving the court to put flesh on its bones.”)); Kellam v. Servs., No. 12-352,

2013 WL 12093753, at *3 (N.D. Tex. May 31, 2013), aff’d sub nom. Kellam v. Metrocare Servs.,

560 F. App’x 360 (5th Cir. 2014) (“Generally, the failure to respond to arguments constitutes



                                                    3
        Case 3:20-cv-00660-JWD-EWD              Document 19        04/12/21 Page 4 of 6




abandonment or waiver of the issue.” (citations omitted)); Mayo v. Halliburton Co., No. 10-1951,

2010 WL 4366908, at *5 (S.D. Tex. Oct. 26, 2010) (granting motion to dismiss breach of contract

claim because plaintiff failed to respond to defendants’ motion to dismiss on this issue and thus

waived the argument).

       Here, Plaintiff did not substantively respond to Defendants’ arguments that he failed to

state any viable claims against them. Plaintiff’s two-page opposition memorandum merely recites

the legal principles applicable to a Rule 12(b)(6) motion. However, Plaintiff makes no attempt to

connect those principles to the case at hand nor does he argue that he has sufficiently stated any

claims. While he states that “once a claim has been stated adequately, it may be supported by

showing any set of facts consistent with the allegations in the complaint[,]” he does not explain

what, if any, facts contained in the Petition support the claims he asserts. (Doc. 9 at 1 (quoting

Twombly, 550 U.S. at 563).) Consequently, Plaintiff’s recitation of the applicable law

unaccompanied by any effort at developed argumentation constitutes waiver of any argument to

the contrary. See JMCB, 336 F. Supp. 3d at 634 (finding that operative complaint could be

dismissed because plaintiff failed to respond to the substance of defendant's arguments); Apollo

Energy, LLC v. Certain Underwriters at Lloyd's, London, 387 F. Supp. 3d 663, 672 (M.D. La.

2019) (deGravelles, J.) (finding that policy exclusion could apply because plaintiff failed to oppose

insurer’s argument on the issue); see also Wuestenhoefer, 105 F. Supp. 3d at 672.

           B. Leave to Amend

       “[A] court ordinarily should not dismiss the complaint except after affording every

opportunity to the plaintiff to state a claim upon which relief might be granted.” Byrd v. Bates, 220

F.2d 480, 482 (5th Cir. 1955). The Fifth Circuit has further stated:

       In view of the consequences of dismissal on the complaint alone, and the pull to
       decide cases on the merits rather than on the sufficiency of pleadings, district courts


                                                 4
        Case 3:20-cv-00660-JWD-EWD               Document 19        04/12/21 Page 5 of 6




       often afford plaintiffs at least one opportunity to cure pleading deficiencies before
       dismissing a case, unless it is clear that the defects are incurable or the plaintiffs
       advise the court that they are unwilling or unable to amend in a manner that will
       avoid dismissal.

Great Plains Trust Co. v. Morgan Stanley Dean Witter & Co., 313 F.3d 305, 329 (5th Cir. 2002).

One leading treatise has further explained:

       As the numerous case[s] . . . make clear, dismissal under Rule 12(b)(6) generally is
       not immediately final or on the merits because the district court normally will give
       the plaintiff leave to file an amended complaint to see if the shortcomings of the
       original document can be corrected. The federal rule policy of deciding cases on
       the basis of the substantive rights involved rather than on technicalities requires that
       the plaintiff be given every opportunity to cure a formal defect in the pleading. This
       is true even when the district judge doubts that the plaintiff will be able to overcome
       the shortcomings in the initial pleading. Thus, the cases make it clear that leave to
       amend the complaint should be refused only if it appears to a certainty that the
       plaintiff cannot state a claim. A district court's refusal to allow leave to amend is
       reviewed for abuse of discretion by the court of appeals. A wise judicial practice
       (and one that is commonly followed) would be to allow at least one amendment
       regardless of how unpromising the initial pleading appears because except in
       unusual circumstances it is unlikely that the district court will be able to determine
       conclusively on the face of a defective pleading whether the plaintiff actually can
       state a claim for relief.

5B Charles A. Wright & Arthur R. Miller, Federal Practice and Procedure § 1357 (3d ed. 2016).

       Here, “the Court will act in accordance with the ‘wise judicial practice’ and general rule”

and grant Plaintiff leave to amend. JMCB, 336 F. Supp. 3d at 642; see also Fetty v. Louisiana State

Bd. of Private Sec. Examiners, --- F. Supp. 3d ----, No. 18-517, 2020 WL 520026, at *15 (M.D.

La. Jan. 31, 2020) (deGravelles, J.) (citing JMCB, 336 F. Supp. 3d at 641–42)); Murphy v. Bos.

Sci. Corp., No. 18-31, 2018 WL 6046178, at *1 (M.D. La. Nov. 19, 2018) (deGravelles, J.)

(reaching same result) (citing, inter alia, JMCB).

       Nevertheless, the Court advises Plaintiff of his obligations under Rule 11 of the Federal

Rules of Civil Procedure. Plaintiff should have a good faith basis in law and fact for any claims he




                                                  5
         Case 3:20-cv-00660-JWD-EWD              Document 19        04/12/21 Page 6 of 6




makes. Fed. R. Civ. P. 11(b)(2), (3). While the Court has no reason to doubt Plaintiff's adherence

to this rule, the Court issues this reminder as a precaution.

   IV.      Conclusion

   Accordingly,

         IT IS ORDERED that the Motion to Dismiss (Doc. 4) filed by Defendants Ascendium

Education Group and Pioneer Credit Recovery, Inc. is GRANTED and that all of Plaintiff’s claims

against Defendants are DISMISSED WITHOUT PREJUDICE.

         IT IS FURTHER ORDERED that Plaintiff shall be given twenty-eight (28) days in which

to amend his complaint to cure the deficiencies. Failure to do so will result in the dismissal of these

claims with prejudice.

         Signed in Baton Rouge, Louisiana, on April 12, 2021




                                                  S
                                          JUDGE JOHN W. deGRAVELLES
                                          UNITED STATES DISTRICT COURT
                                          MIDDLE DISTRICT OF LOUISIANA




                                                  6
